                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION


LAMONTE DeFRIECE,                              )
                                               )     Case No. 7:19CV00036
      Petitioner,                              )
                                               )
v.                                             )            OPINION
                                               )
HAROLD W. CLARKE,                              )     By: James P. Jones
                                               )     United States District Judge
      Respondent.                              )


      Lamonte DeFriece, a Virginia inmate proceeding pro se, brings this Petition

for habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 2016 Augusta

County Circuit Court conviction and sentence for unlawful wounding.                 The

respondent has filed a Motion to Dismiss. Upon review of the record and pleadings,

I find that the Petition is untimely, and that equitable tolling does not apply to save

the untimely filing. Accordingly, I grant the respondent’s motion.

                                          I.

      On January 25, 2016, DeFriece was indicted for malicious wounding of his

cell mate, Jung Jun. DeFriece maintained that his actions were in self-defense. After

several rounds of negotiation with the prosecution, he entered a guilty plea to the

lesser included offense of unlawful wounding on July 19, 2016. The parties

stipulated that the prosecution’s evidence would be:
             [O]n November 9th, 2015, at Augusta Correction Center,
             an altercation occurred between the defendant and his cell
             mate, Mr. Jun. The correctional officer who witnessed the
             altercation once it became physical . . . would have come
             and testified in Court that he observed the defendant
             physically attacking Mr. Jun. The Commonwealth would
             have presented evidence that Mr. Jun received medical
             treatment for head injuries which included a skull fracture
             that were sustained as a result of the defendant’s actions.

Plea Tr. 10, July 19, 2016. Counsel for DeFriece then proffered the defense

evidence, if the case were to go to trial:

             Mr. DeFriece was inside Cell Twenty-two and Mr. Jun
             was his cell mate and they had had previous
             problems. . . . Mr. Jun was coming back to the cell. Mr.
             DeFriece was locked in his cell and there is a little opening
             where you can reach out. His arms were out. Mr. Jun
             came into the area where his cell was and hit him with a
             trashcan twice. Mr. DeFriece reached through the cell and
             hit him. The—this was witnessed by an inmate that I
             interviewed. I forget his name here, James Lee, Jr.,
             1379638. He witnessed this. He . . . would testify
             [Correction Officer Hassan] should have seen what was
             going on and should have heard the trashcan because it
             was very loud but Correction Officer Hassan opened the
             door and let the two of them meet. He said that before the
             door opened, my client will testify that the victim in the
             case was laughing and taunting him as being the aggressor.
             Once they got in and my client was afraid because Mr. Jun
             was a former MP in the South Korean Army and had
             known Black Belt, various other — karate and other things
             they do over there and he was afraid and he ended up
             putting him in a headlock and he denied banging his head
             on the bars. My client and the witness testified that he
             actually had him in a choke hold and when he let him go,
             he had dropped to the floor and that’s when he hit his head
             on whatever his head hit from being dropped. Mr.
             DeFriece . . . felt that the victim in this case was the
                                             2
                aggressor but we believe that Trier of Fact would have
                most likely found that he took it a little too far and we felt
                that we would have had a good opportunity of getting the
                malice element—the jury find that there was no malice and
                we felt there was a good chance based upon Mr. Jun’s
                injury that Mr. DeFriece responded with more force than
                necessary. That was our—fear and the evidence bears that
                out and the jury likely would have convicted of unlawful
                wounding based upon what our—believed the evidence
                was based on the Commonwealth. . . . But we wanted to
                put on our general defense on the record.

Id. at 11–13.

      After DeFriece answered questions about the voluntariness of his plea and

satisfaction with counsel, in writing and again orally on the record, the trial court

accepted his plea to unlawful wounding and set the sentencing hearing for October

20, 2016. The presentence report calculated DeFriece’s sentencing guidelines at one

year, ten months, to five years, three months (although the statutory maximum

penalty was five years). DeFriece was in custody at the time of the offense for his

only prior felony conviction, second degree murder, for which he had been sentenced

to twenty years of active incarceration. Prior to the incident with Jun, DeFriece had

had a clean prison disciplinary record for five years. The court sentenced DeFriece

to four years in prison, followed by six months supervised release. DeFriece did not

appeal his conviction or sentence.

      On July 6, 2018, DeFriece filed a timely habeas petition in the Supreme Court

of Virginia, raising three claims: (1) Counsel failed to perform an adequate pre-trial


                                              3
investigation and failed to obtain security camera footage and the victim’s medical

records by subpoena; (2) Counsel failed to submit the state’s allegation to any

meaningful adversarial testing, thereby depriving DeFriece of a fair trial; and (3)

Counsel’s ineffectiveness undermined petitioner’s ability to make an informed,

intelligent, or voluntary decision about his available options, rendering his guilty

plea involuntary, because counsel told him that the video surveillance tape was

unobtainable and petitioner’s only viable option was to plead guilty to the reduced

charge.

      The Supreme Court of Virginia dismissed DeFriece’s state habeas claim on

November 30, 2018, finding neither deficient performance nor prejudice. As to the

second claim, the court also held that DeFriece was bound by his representation to

the court on July 19, 2016, that counsel’s performance was adequate. DeFriece

signed and dated his § 2254 petition on January 7, 2019,1 arguing the same legal

claims. In claim 1, however, he has added factual allegations that were not presented

to the state habeas court, namely that counsel never spoke with Justin Pratt, a defense

witness that DeFriece wanted to have testify; DeFriece has alleged that counsel told

him Pratt’s testimony would not be helpful, and DeFriece attached an Affidavit from

Pratt to his pleadings, describing Pratt’s observations during the altercation.



      1
        The respondent notes that the postmark on the envelope was January 11, 2019, and
suggests that January 11 is when DeFriece placed his Petition in the mail. For purposes of
the timeliness analysis herein, I reach the same result regardless of which date is used.
                                            4
                                          II.

      Under 28 U.S.C. § 2244(d)(1), a petitioner has one year in which to file a

federal habeas corpus petition. This statute of limitations runs from the latest of:

             (A)    the date on which the judgment became final by the
                    conclusion of direct review or the expiration of the
                    time for seeking such review;

             (B)    the date on which the impediment to filing an
                    application created by State action in violation of
                    the Constitution or laws of the United States is
                    removed, if the applicant was prevented from filing
                    by such State action;

             (C)    the date on which the constitutional right asserted
                    was initially recognized by the Supreme Court, if
                    the right has been newly recognized by the Supreme
                    Court and made retroactively applicable to cases on
                    collateral review; or

             (D)    the date on which the factual predicate of the claim
                    or claims presented could have been discovered
                    through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). DeFriece acknowledges that his Petition was submitted

more than one year from the date of final judgment. He argues, however, that his

timely state petition restarted the statute of limitations under § 2244(d)(2) or that

learning of his attorney’s failure to speak with Justin Pratt was a new factual

predicate for his claim of inadequate investigation, thus restarting the statute of

limitations under § 2244(d)(1)(D). Both arguments rest on misunderstandings of the

applicable law.


                                          5
       Section 2244(d)(2) tolls the statute of limitations during the time in which “a

properly filed application for State post-conviction or other collateral review . . . is

pending.” Unlike § 2244(d)(1)(A), § 2244(d)(2) does not delay when the one-year

period starts running. Rather, the period starts running when the state judgment

becomes final, but the clock is stopped when a state habeas proceeding is properly

filed. Harris v. Hutchinson, 209 F.3d 325, 327 (4th Cir. 2000). When the state

action is no longer pending, the clock resumes at the point where it was when it

stopped; the filing period does not begin anew. McHoney v. South Carolina, 518 F.

Supp. 2d 700, 703–04 (D.S.C. 2007). Likewise, if the statute has already fully run

before the state action is filed, the state collateral proceeding can no longer toll the

federal filing period, as there is nothing left to toll; the state action does not revive

the one-year limitation period. Wahl v. Kholi, 562 U.S. 545, 547 (2011).

       In the present case, DeFriece’s sentencing order was entered October 20,

2016. Because he did not appeal his conviction or sentence, and the time within

which to do so expired thirty days later, Va. Sup. Ct. R. 5A:6, the judgment became

final on November 21, 2016.2 The one-year statute of limitations also began to run


       2
          In his response to respondent’s Motion to Dismiss, DeFriece argues that his
judgment did not become final for ninety days, relying on Clay v. United States, 537 U.S.
522 (2003). Clay involved calculating when an appeals court judgment became final after
the defendant chose not to file a petition for certiorari in the Supreme Court. The time for
filing such a petition to the Court is ninety days. DeFriece, however, never appealed to the
state appellate court, where the time limit was thirty days; therefore, his judgment became
final after thirty days. Either way, the one-year limitation in § 2244(d)(1)(A) expired
before DeFriece filed his state habeas petition.
                                             6
on November 21, 2016, and expired on November 21, 2017, more than six months

before DeFriece filed his state habeas petition on July 6, 2018. His federal petition

was already time-barred by the time he filed the state petition, and thus, the state

petition was unable to toll or interrupt the running of the statute.

      DeFriece fares no better with his § 2244(d)(1)(D) claim. This section provides

a petitioner with a later accrual date for his statute of limitations only if vital facts

could not have been known earlier. The vital facts constitute the factual predicate

of a petitioner’s delayed claim. The facts which make up the claim are different

from additional evidence which supports the claim. McAleese v. Brennan, 483 F.3d

206, 214 (3d Cir. 2007). DeFriece knew when he entered his guilty plea that his

attorney had no video footage from the prison cameras and he knew that Justin Pratt

was not present to testify, and that his attorney did not subpoena Pratt because Pratt

was not helpful to the defense case. DeFriece allegedly knew what Pratt saw and

the facts to which he would have testified if present. He could have filed his § 2254

petition in a timely fashion, as he did in state court, without waiting for an affidavit

from Pratt.3 In short, there is nothing new about the facts alleged that would trigger

calculating the one-year filing period under § 2244(d)(1)(D).


      3
           To the extent DeFriece argues that his attorney’s failure to speak to Pratt
constitutes a new fact, DeFriece failed to present this evidence to the state habeas court.
Accordingly, the state court has been deprived of the opportunity to address the claim in
the first instance. Because it can no longer be raised in the state habeas proceeding, the
issue is simultaneously exhausted and defaulted. See Coleman v. Thompson, 501 U.S. 722,
732 (1991).
                                            7
      The statute of limitations for habeas petitions is subject to equitable tolling

and can be overridden to prevent a miscarriage of justice upon a substantial claim of

actual innocence. Equitable tolling applies if the petitioner has pursued his rights

diligently and some extraordinary circumstances prevented his timely filing.

Holland v. Florida, 560 U.S. 631, 636, 649 (2010). DeFriece has not pursued his

rights diligently. The federal statute of limitations had expired months before he

filed his state habeas. He has given no reason for his ability to file the state habeas

claim in July, but not to do so in his federal case. He could have timely filed a

protective petition in federal court and asked the court to stay and abey the federal

proceedings until the state petition was resolved. See Pace v. DiGuglielmo, 544 U.S.

408, 416 (2005). The facts he has argued here, that that there were witnesses and

other evidence to show that he acted in self-defense, were fully known to him when

he entered his guilty plea. No extraordinary circumstances prevented him from

filing a timely petition.

      To the extent DeFriece now argues for tolling because his attorney misled him

in some way, the record does not support such an allegation. Counsel told DeFriece

that Pratt could not help his case; the state prosecutor already had a statement from

Justin Pratt, apparently one in which Pratt told DeFriece “You got to stop or you’re

going to kill him.” Sentencing Tr. 13, October 20, 2016. Reviewing that information

in discovery may well have led counsel to advise against calling Pratt, no matter


                                          8
what else he might say, because the statement in the State’s possession would have

been highly prejudicial to DeFriece’s case when brought out on cross-examination.

Likewise, counsel’s failure to subpoena the video footage proves very little; the lack

of video footage, due to camera malfunction or other reason, was known to DeFriece

not just from his attorney, but from other inmates in the prison who had been unable

to get a recording that could have helped them.         If counsel received reliable

information from the prosecuting attorney or from the prison that no video existed,

then counsel had no obligation to subpoena non-existent footage. The delay in

learning that his attorney never spoke to Pratt personally was only minimally

relevant and did not constitute an extraordinary circumstance to justify late filing of

DeFriece’s § 2254 petition.

      Finally, DeFriece’s allegations are not sufficient to show actual innocence

sufficient to overcome the one-year statute of limitations. In balancing the “societal

interests in finality, comity, and conservation of scarce judicial resources with the

individual interest in justice that arises in the extraordinary case,” the Court has

recognized a “miscarriage of justice exception” to the statute of limitations when a

litigant presents new evidence showing that, absent constitutional error, “no

reasonable juror would have convicted” the defendant. McQuiggin v. Perkins, 569

U.S. 383, 390, 393–95 (2013) (internal quotation marks and citation omitted). The

standard for proving actual innocence is more likely than not, in other words, it is


                                          9
probable that no reasonable juror would have convicted the defendant, but for the

constitutional errors alleged. Schlup v. Delo, 513 U.S. 298, 327 (1995). A credible

claim of actual innocence must be supported by new reliable evidence, such as

exculpatory scientific evidence, critical physical evidence, or trustworthy

eyewitness accounts. Id. at 324. DeFriece has not offered such new evidence.

Pratt’s Affidavit describes development of the altercation in the same way it was

described by DeFriece’s counsel at the plea hearing, to which both DeFriece and

witness James Lee would have testified, if called.

      Nor does the Affidavit establish the probability that no reasonable juror would

convict DeFriece. Pratt states that DeFriece wrapped his arm around Jun’s neck and

lifted him off the floor, holding him in that position until Jun stopped trying to strike

DeFriece. Pratt states further, “At that point I told DeFriece to, ‘Let him go, let him

go,’ and, ‘Mr. DeFriece, let him go.’” Pet. Ex. 1, Pratt Aff., ECF No. 1. Coupled

with the earlier statement in the prosecution’s possession, “You got to stop or you’re

going to kill him” (Sentencing Tr. 13), Pratt’s testimony would tend to show that

DeFriece got carried away and used more force than necessary to defend himself,

just as his lawyer warned him. To claim self-defense successfully, the “amount of

force used must be reasonable in relation to the harm threatened.” Peeples v.

Commonwealth, 519 S.E.2d 382, 386 (Va. Ct. App. 1999) (internal quotation marks

and citation omitted). Whether the force used was reasonable is a question of fact


                                           10
for the jury. Foster v. Commonwealth, 412 S.E.2d 198, 201 (Va. Ct. App. 1991).

When combined with the severity of Jun’s injuries, the eyewitness testimony does

not establish that no reasonable juror would have convicted DeFriece. McQuiggin,

569 U.S. at 399. Accordingly, his claim of miscarriage of justice does not override

the statute of limitations.

                                        III.

      For the reasons stated, I will grant the Motion to Dismiss.

      A separate Final Order will be entered herewith.

                                               DATED: February 6, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         11
